DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 19-21 in the reply filed on 3/15/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh et al. (US pub 20150115404).
	With respect to claim 1, Hsueh et al. teach an apparatus comprising (see figs. 1-4, particularly fig. 1 and associated text): 
a first metal layer 150 having a first thickness (lateral length) and a second thickness (vertical length) less than the first thickness, wherein the first metal layer comprises a first interconnect 150 (third lateral leg of 150 from top) having the first thickness; 
a second metal layer 122; 
a dielectric material 142,132 extending between the first and second metal layers and directly contacting the first and second metal layers, the dielectric material comprising a via extending through the dielectric material; and 

With respect to claim 2, Hsueh et al. teach the first metal layer further comprises a second interconnect (2nd lateral leg of 150 from top) parallel to the first interconnect; and the second interconnect has the first thickness. See fig. 2.
With respect to claim 3, Hsueh et al. teach the first metal layer further comprises a third interconnect (1st lateral leg of 150 from top) and a fourth interconnect (4th lateral leg of 150 from top) parallel to the fourth interconnect; the second interconnect is spaced apart from the first interconnect by a first distance; and the fourth interconnect is spaced apart from the third interconnect by a second distance less than the first distance.  
With respect to claim 7, Hsueh et al. teach the first interconnect has a substantially uniform cross-sectional width.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US pub 20150115404).
With respect to claim 11, Hsueh et al. fail to teach the claimed interconnect structure in a system-on-chip package.
However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to apply the claimed interconnect structure in a system-on-chip package to achieve interconnections for the devices of the system-on-chip package.


However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to apply the claimed interconnect structure in a system including memory and processor to achieve interconnections for the devices of the memory and processor.

Allowable Subject Matter
Claims 19-21 are allowed.
Claims 4, 5, 6, 8, 9, 10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814